DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim17 objected to because of the following informalities:  “product relationship data from a manufacturer” appears to be misspelling of “product relationship data is received from a manufacturer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-21   is/are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al. (US 2013/0080289).
Regarding claim 2, Roy et al. default embodiment do teach a method for identifying products or services (Title, Abstract, e.g., Abstract lines 2-3: “product-identifying” (identifying products or services) “information associated with a user identifier is received”), 
the method comprising:
accessing user preference data after receiving product relationship data associated with one or more 
comparing the user preference data with the product relationship data (¶ 0133 lines 3+: “the app transmits the items in the shopping list” (user preference data) “find[s] closest matches” (are compared with) “in terms of the functionality of each item” and “alternatives selected by other customers” (with related “items” or products (i.e., product relationship data));
providing a 
receiving a voice based command from the user via the audio subsystem (¶ 0034 lines 9+: “voice recognition block” “accepts voice commands” (receiving a voice command from a “customer” (user)) “naming a product”); and
selecting the identified product for processing based on the receipt of the voice based command (¶ 0034 lines 9+: “voice recognition block” “accepts voice commands” (receiving and processing a voice command from a “customer” (user)) “naming a product” (e.g. for accepting a “suggestion” associated with a “product” (for selecting e.g. the identified product))).
Roy et al. default embodiment do not specifically disclose presenting “video clip” or “suggestions” using “voice based utterances”.
Roy et al. alternative embodiment does teach using “voice based utterances” for certain suggestions (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (suggestion) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 3, Roy et al. default embodiment does teach the method of claim 2, further comprising receiving the product relationship data from a manufacturer computer (¶ 0133 last 4 lines: “The matches are determined by doing searches on the Store Inventory Database” (the “matches” between the “shopping list” (user preferences) and “alternatives selected” (product relationship data) (¶ 0133) is done using   “Store Inventory Database” (a manufacturer computer)).

Regarding claim 4, Roy et al. default embodiment does teach the method of claim 2, further comprising:
receiving data from a product tag based on the product tag being electronically scanned, wherein the received product tag data identifies a first product (¶ 0061 last 7 lines: “a customer has a particular dress in her shopping list and the store inventory database has a coupon that could allow the customer to purchase a second dress for half off. Accordingly an icon would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans the second dress the discount would automatically be included” (“second dress” (a first product) is electronically scanned and identified)); and
identifying that the first product is related to the identified product (The “second dress” (a first product) is in this case the same as the identified product),
wherein the user preference data and the product relationship data are compared to identify the compared to identify “second dress” (identified product)) “for half off. Accordingly an icon” (to identify an utterance based on the identified product which is related to the first product)) “would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans the second dress the discount would automatically be included”).
Roy et al. default embodiment do not specifically disclose its “icon” for “suggestions” to the “customer” to be “voice based”.
Roy et al. alternative embodiment does teach using “voice based utterances” for certain suggestions (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (suggestion) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 5, Roy et al. default embodiment does teach the method of claim 4, further comprising:
evaluating historical product purchase data (¶ 0014 sentence 1: “enable a customer to maintain shopping history” (historical product purchase data) “and do a real-time search” (evaluated) “to locate the nearest store that would provide the lowest total cost”);
identifying that a second product is related to the first product based on the evaluation of the historical product purchase data (¶ 0014 lines 13+: “The solution also helps the retailer/manufacturer promote relevant products” (identify a “relevant product” (second product) which is “relevant” (related)) “based on the consumer’s shopping history” (based on evaluation of the historical data) “habits and current shopping list” (since the “history” (historical purchase data) enables to determine “the lowest total cost” (¶ 0014 lines 1-4), it is used in determining the “second dress for half off” (¶ 0061 last 5 lines (the first product related to the second product))); and
including information that identifies the second product in the product relationship data based on the identification that the second product is related to the first product (¶ 0014 lines 13+: “shopping history” (historical data) does include information that “helps the retailer/manufacturer promote” (identify) “relevant products” (the second product) which is “relevant” (related to) the “current shopping list” (which includes the first and the second products)).

Regarding claim 6, Roy et al. default embodiment does teach the method of claim 2, further comprising:
receiving data from a product tag based on the product tag being electronically scanned (¶ 0061 last 7 lines: “a customer has a particular dress in her shopping list and the store inventory database has a coupon that could allow the customer to purchase a second dress for half off. Accordingly an icon would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans” (a product tag is electronically scanned) “the second dress the discount would automatically be included”, e.g. according to ¶ 0028 lines 12-13: “RFID” (a specific product tag) “or near field communication (NFC)” (and its associated data) “may be used to scan the product” (are used in the scanning process));
accessing a computer based on the receipt of the product tag data (¶ 0028 lines 21-22: “Information such as the scanned product codes” (the product tag data) “are transmitted to the VIVIA TM server” (is transmitted and thus accessed by a “server” (computer)) “from the App”); and
receiving the product relationship data from the computer (¶ 0028 lines 23-24: “and information such as product details, prices, location and coupon codes” (product relationship data such as e.g., the “coupon” associated with the “second dress” (first product (¶ 0061 last 5 lines)) “are received from the server” (are received from the computer) “by the App”).

Regarding claim 7, Roy et al. default embodiment does teach the method of claim 2, further comprising:
evaluating historical purchase data (¶ 0014 sentence 1: “enable a customer to maintain shopping history” (historical product purchase data) “and do a real-time search” (evaluated) “to locate the nearest store that would provide the lowest total cost”); and
identifying the product based at least in part on the evaluation of the historical purchase data (¶ 0014 lines 13+: “The solution also helps the retailer/manufacturer promote relevant products” (identify a “relevant product”) “based on the consumer’s shopping history” (based on evaluation of the historical data) “habits and current shopping list” (since the “history” (historical purchase data) enables to determine “the lowest total cost”, it is used in determining the “second dress for half off” (¶ 0061 last 5 lines (the identified product))).

Regarding claim 8, Roy et al. default embodiment does teach the method of claim 2, further comprising identifying a mapping services” (a service associated with any product) “like Google Maps or TeleNav GPS navigator” ).
Roy et al. default embodiment do not specifically disclose its app provide “mapping services” using “voice based utterances”.
Roy et al. alternative embodiment does teach using “voice based utterances” for mapping services (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (e.g. the identified product) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 9, Roy et al. default embodiment do teach a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor (¶ 0095 sentence 1:  “The VIVIA.TM. web application allows customers to access all their information from any computer or smart device with internet access” (methods to be performed by a “computer”, which according to ¶ 0012 sentence 1: “A "computer" is any machine, device, or apparatus that processes data according to computer-readable instructions that are stored on a computer-readable medium either temporarily or permanently”)) 
For performing a method for identifying products or services (Title, Abstract, e.g., Abstract lines 2-3: “product-identifying” (identifying products or services) “information associated with a user identifier is received”), 
the method comprising:
accessing user preference data after receiving product relationship data associated with one or more product) which is cheaper, and it is an alternative suggested by the system instead of “particular dress” which was in the customer “shopping list” (user preference data));
comparing the user preference data with the product relationship data (¶ 0133 lines 3+: “the app transmits the items in the shopping list” (user preference data) “find[s] closest matches” (are compared with) “in terms of the functionality of each item” and “alternatives selected by other customers” (with related “items” or products (i.e., product relationship data));
providing a 
receiving a voice based command from the user via the audio subsystem (¶ 0034 lines 9+: “voice recognition block” “accepts voice commands” (receiving a voice command from a “customer” (user)) “naming a product”); and
selecting the identified product for processing based on the receipt of the voice based command (¶ 0034 lines 9+: “voice recognition block” “accepts voice commands” (receiving and processing a voice command from a “customer” (user)) “naming a product” (e.g. for accepting a “suggestion” associated with a “product” (for selecting e.g. the identified product))).
Roy et al. default embodiment do not specifically disclose presenting “video clip” or “suggestions” using “voice based utterances”.
Roy et al. alternative embodiment does teach using “voice based utterances” for certain suggestions (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (suggestion) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 10, Roy et al. default embodiment does teach the non-transitory computer-readable storage medium of claim 9, the program further executable to receive the product relationship data from a manufacturer computer (¶ 0133 last 4 lines: “The matches are determined by doing searches on the Store Inventory Database” (the “matches” between the “shopping list” (user preferences) and “alternatives selected” (product relationship data) (¶ 0133) is done using   “Store Inventory Database” (a manufacturer computer)).

Regarding claim 11, Roy et al. default embodiment does teach the non-transitory computer-readable storage medium of claim 9, the program further executable to:
receive data from a product tag based on the product tag being electronically scanned, wherein the received product tag data identifies a first product (¶ 0061 last 7 lines: “a customer has a particular dress in her shopping list and the store inventory database has a coupon that could allow the customer to purchase a second dress for half off. Accordingly an icon would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans the second dress the discount would automatically be included” (“second dress” (a first product) is electronically scanned and identified)); and
identify that the first product is related to the identified product (The “second dress” (a first product) is in this case the same as the identified product),
wherein the user preference data and the product relationship data are compared to identify the to the identified (¶ 0061 last 7 lines: “a customer has a particular dress in her shopping list” (the user preference) “and the store inventory database has a coupon that could allow the customer to purchase a second dress” (and product relationship data are compared to identify “second dress” (identified product)) “for half off. Accordingly an icon” (to identify an utterance based on the first product being related to the first product)) “would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans the second dress the discount would automatically be included”).
Roy et al. default embodiment do not specifically disclose its “icon” for “suggestions” to the “customer” to be “voice based”.
Roy et al. alternative embodiment does teach using “voice based utterances” for certain suggestions (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (suggestion) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 12, Roy et al. default embodiment does teach the non-transitory computer-readable storage medium of claim 11, the program further executable to:
evaluate historical product purchase data (¶ 0014 sentence 1: “enable a customer to maintain shopping history” (historical product purchase data) “and do a real-time search” (evaluated) “to locate the nearest store that would provide the lowest total cost”);
identify that a second product is related to the first product based on the evaluation of the historical product purchase data (¶ 0014 lines 13+: “The solution also helps the retailer/manufacturer promote relevant products” (identify a “relevant product” (second product) which is “relevant” (related)) “based on the consumer’s shopping history” (based on evaluation of the historical data) “habits and current shopping list” (since the “history” (historical purchase data) enables to determine “the lowest total cost” (¶ 0014 lines 1-4), it is used in determining the “second dress for half off” (¶ 0061 last 5 lines (the first product related to the second product))); and
include information that identifies the second product in the product relationship data based on the identification that the second product is related to the first product (¶ 0014 lines 13+: “shopping history” (historical data) does include information that “helps the retailer/manufacturer promote” (identify) “relevant products” (the second product) which is “relevant” (related to) the “current shopping list” (which includes the first and the second products)).

Regarding claim 13, Roy et al. default embodiment does teach the non-transitory computer-readable medium of claim 9, the program further executable to:
receive data from a product tag based on the product tag being electronically scanned (¶ 0061 last 7 lines: “a customer has a particular dress in her shopping list and the store inventory database has a coupon that could allow the customer to purchase a second dress for half off. Accordingly an icon would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans” (a product tag is electronically scanned) “the second dress the discount would automatically be included”, e.g. according to ¶ 0028 lines 12-13: “RFID” (a specific product tag) “or near field communication (NFC)” (and its associated data) “may be used to scan the product” (are used in the scanning process));
access a computer based on the receipt of the product tag data (¶ 0028 lines 21-22: “Information such as the scanned product codes” (the product tag data) “are transmitted to the VIVIA TM server” (is transmitted and thus accessed by a “server” (computer)) “from the App”); and
receive the product relationship data from the computer (¶ 0028 lines 23-24: “and information such as product details, prices, location and coupon codes” (product relationship data such as e.g., the “coupon” associated with the “second dress” (first product (¶ 0061 last 5 lines)) “are received from the server” (are received from the computer) “by the App”).

Regarding claim 14, Roy et al. default embodiment does teach the non-transitory computer-readable storage medium of claim 9, the program further executable to:
evaluate historical purchase data (¶ 0014 sentence 1: “enable a customer to maintain shopping history” (historical product purchase data) “and do a real-time search” (evaluated) “to locate the nearest store that would provide the lowest total cost”); and
identify the product based at least in part on the evaluation of the historical purchase data (¶ 0014 lines 13+: “The solution also helps the retailer/manufacturer promote relevant products” (identify a “relevant product”) “based on the consumer’s shopping history” (based on evaluation of the historical data) “habits and current shopping list” (since the “history” (historical purchase data) enables to determine “the lowest total cost”, it is used in determining the “second dress for half off” (¶ 0061 last 5 lines (the identified product))).

Regarding claim 15, Roy et al. default embodiment does teach the non-transitory computer-readable storage medium of claim 9, the program further executable to identify a 
Roy et al. default embodiment do not specifically disclose its app provide “mapping services” using “voice based utterances”.
Roy et al. alternative embodiment does teach using “voice based utterances” for mapping services (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (e.g. the identified product) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 16, Roy et al. default embodiment do teach an apparatus for identifying products or services (Title, Abstract, e.g., Abstract lines 2-3: “product-identifying” (identifying products or services) “information associated with a user identifier is received”), 
the apparatus comprising:
a memory (¶ 0013 last sentence: “memory, including, for example, semiconductor memory devices, such as random access memory (RAM), EPROM, EEPROM, and Flash memory devices, magnetic disks such as internal hard disks and removable hard disks, magneto-optical disks, DVD-ROM/RAM, and CD-ROM/RAM”); and
a processor that executes instructions out of the memory (¶ 0145 first two sentences:  “FIG. 7 shows a block diagram of an example of a demagnetizing station that includes a transceiver, a processor/controller, and a demagnetizer. Via the transceiver, the processor/controller is operable to communicate with the VIVIATM Server” (processor that executes instructions out of the memory))
to:
access user preference data after receiving product relationship data associated with one or more sentence 1: “the app also has the ability to suggest alternate items”; ¶ 0134 last sentence: “The customer would have the option to accept or reject a suggestion” (a “suggestion” could be a “video clip” (¶ 0061 line 7 (i.e., an utterance that identifies a product)); e.g., ¶ 0061 last 2 sentences: “a customer has a particular dress in her shopping list” “The customer” in alternate “accept[s]” a “second dress” (an identified product) which is cheaper, and it is an alternative suggested by the system instead of “particular dress” which was in the customer “shopping list” (user preference data));
compare the user preference data with the product relationship data (¶ 0133 lines 3+: “the app transmits the items in the shopping list” (user preference data) “find[s] closest matches” (are compared with) “in terms of the functionality of each item” and “alternatives selected by other customers” (with related “items” or products (i.e., product relationship data));
provide a list to find closest matches” (comparison of “closest matches” and/or “alternatives” (product relationship data) and the “shopping list” (user preference data)); and
receive a voice based command from the user via the audio subsystem (¶ 0034 lines 9+: “voice recognition block” “accepts voice commands” (receiving a voice command from a “customer” (user)) “naming a product”); and
select the identified product for processing based on the receipt of the voice based command (¶ 0034 lines 9+: “voice recognition block” “accepts voice commands” (receiving and processing a voice command from a “customer” (user)) “naming a product” (e.g. for accepting a “suggestion” associated with a “product” (for selecting e.g. the identified product))).
Roy et al. default embodiment do not specifically disclose presenting “video clip” or “suggestions” using “voice based utterances”.
Roy et al. alternative embodiment does teach using “voice based utterances” for certain suggestions (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (suggestion) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 17, Roy et al. default embodiment does teach the apparatus of claim 16, wherein the product relationship data is received from a manufacturer computer via a computer network (¶ 0133 last 4 lines: “The matches are determined by doing searches” (via the internet or web network) “on the Store Inventory Database” (the “matches” between the “shopping list” (user preferences) and “alternatives selected” (product relationship data) (¶ 0133) is done using   “Store Inventory Database” (a manufacturer computer)).

Regarding claim 18, Roy et al. default embodiment does teach the apparatus of claim 16, wherein the processor also executes the instructions to:
receive data from a product tag based on the product tag being electronically scanned, wherein the received product tag data identifies a first product (¶ 0061 last 7 lines: “a customer has a particular dress in her shopping list and the store inventory database has a coupon that could allow the customer to purchase a second dress for half off. Accordingly an icon would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans the second dress the discount would automatically be included” (“second dress” (a first product) is electronically scanned and identified)); and
identify that the first product is related to the identified product (The “second dress” (a first product) is in this case the same as the identified product),
wherein the user preference data and the product relationship data are compared to identify the 
Roy et al. default embodiment do not specifically disclose its “icon” for “suggestions” to the “customer” to be “voice based”.
Roy et al. alternative embodiment does teach using “voice based utterances” for certain suggestions (¶ 0127 last sentence: “item location can” “be presented to the customer in any of the following ways” ¶ 0130 last sentence: “directions [that] can be voice guided” (i.e., the system does provide “direction” for an “item” (suggestion) information to “customers” in “voice” (voice based utterances)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “video clip” “suggestion” of a product in “voice” as it does for providing “directions” as disclosed in Roy et al. ¶ 0127 in order to accommodate customers to be presented both visually and audially information about products which can help in particular visually impaired customers.

Regarding claim 19, Roy et al. default embodiment does teach the apparatus of claim 18, wherein the processor also executes the instructions to:
evaluate historical product purchase data (¶ 0014 sentence 1: “enable a customer to maintain shopping history” (historical product purchase data) “and do a real-time search” (evaluated) “to locate the nearest store that would provide the lowest total cost”);
identify that a second product is related to the first product based on the evaluation of the historical product purchase data (¶ 0014 lines 13+: “The solution also helps the retailer/manufacturer promote relevant products” (identify a “relevant product” (second product) which is “relevant” (related)) “based on the consumer’s shopping history” (based on evaluation of the historical data) “habits and current shopping list” (since the “history” (historical purchase data) enables to determine “the lowest total cost” (¶ 0014 lines 1-4), it is used in determining the “second dress for half off” (¶ 0061 last 5 lines (the first product related to the second product))); and
include information that identifies the second product in the product relationship data based on the identification that the second product is related to the first product (¶ 0014 lines 13+: “shopping history” (historical data) does include information that “helps the retailer/manufacturer promote” (identify) “relevant products” (the second product) which is “relevant” (related to) the “current shopping list” (which includes the first and the second products)).

Regarding claim 20, Roy et al. default embodiment does teach the apparatus of claim 16, further comprising an electronic scanner (page 11 column 1 lines 3-4: “a scanner operable to produce a scan signal from a scan of an article”)
That receives data from a product tag based (¶ 0061 last 7 lines: “a customer has a particular dress in her shopping list and the store inventory database has a coupon that could allow the customer to purchase a second dress for half off. Accordingly an icon would be placed next to the item in the shopping list. The customer would click on the icon to accept the offer and when she scans” (a product tag is electronically scanned) “the second dress the discount would automatically be included”, e.g. according to ¶ 0028 lines 12-13: “RFID” (a specific product tag) “or near field communication (NFC)” (and its associated data) “may be used to scan the product” (are used in the scanning process));
Wherein the processor also executes the instructions to:
access a computer based on the receipt of the product tag data (¶ 0028 lines 21-22: “Information such as the scanned product codes” (the product tag data) “are transmitted to the VIVIA TM server” (is transmitted and thus accessed by a “server” (computer)) “from the App”); and
receive the product relationship data from the computer (¶ 0028 lines 23-24: “and information such as product details, prices, location and coupon codes” (product relationship data such as e.g., the “coupon” associated with the “second dress” (first product (¶ 0061 last 5 lines)) “are received from the server” (are received from the computer) “by the App”).

Regarding claim 21, Roy et al. default embodiment does teach the apparatus of claim 16, wherein the processor also executes the instructions to:
evaluate historical purchase data (¶ 0014 sentence 1: “enable a customer to maintain shopping history” (historical product purchase data) “and do a real-time search” (evaluated) “to locate the nearest store that would provide the lowest total cost”); and
identify the product based at least in part on the evaluation of the historical purchase data (¶ 0014 lines 13+: “The solution also helps the retailer/manufacturer promote relevant products” (identify a “relevant product”) “based on the consumer’s shopping history” (based on evaluation of the historical data) “habits and current shopping list” (since the “history” (historical purchase data) enables to determine “the lowest total cost”, it is used in determining the “second dress for half off” (¶ 0061 last 5 lines (the identified product))).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
August 9th 2022.